Name: Commission Implementing Decision (EU) 2015/536 of 27 March 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to further outbreaks of highly pathogenic avian influenza in that country (notified under document C(2015) 1990) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  trade;  tariff policy;  animal product;  America;  agricultural policy
 Date Published: 2015-03-31

 31.3.2015 EN Official Journal of the European Union L 86/154 COMMISSION IMPLEMENTING DECISION (EU) 2015/536 of 27 March 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to further outbreaks of highly pathogenic avian influenza in that country (notified under document C(2015) 1990) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products and treated stomachs, bladders and intestines (the commodities). (2) Part 1 of Annex II to Decision 2007/777/EC describes the areas of third countries for which the introduction into the Union of the commodities is restricted for animal health reasons and for which regionalisation is applied. Part 2 of that Annex sets out a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone the relevant treatment, as set out in Part 4 of that Annex. (3) The United States is listed in Part 2 of Annex II to Decision 2007/777/EC as a third country from which imports into and transit through the Union of consignments of commodities obtained from poultry, farmed feathered game and wild game birds are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Decision 2007/777/EC, as amended by Commission Implementing Decision (EU) 2015/252 (3) and Commission Implementing Decision (EU) 2015/349 (4), following outbreaks of HPAI in the States of California, Idaho, Oregon and Washington. Decision 2007/777/EC provides that those commodities, from the affected areas of these States, may be authorised for introduction into the Union after being subjected to treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC (treatment D). (4) The United States confirmed further outbreaks of HPAI of subtype H5 in poultry flocks in the States of California, Oregon, Minnesota and Washington during February and March 2015. The veterinary authorities of the United States immediately suspended issuing veterinary certificates for consignments of the concerned commodities intended for introduction to the Union from those States, which have been placed under veterinary restrictions in relation to these new outbreaks. The United States has also implemented a stamping-out policy in order to control HPAI and limit its spread. (5) An Agreement between the Union and the United States (5) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of disease in the Union or in the United States (the Agreement). (6) Based on the further presence of HPAI in the States of California, Oregon, Minnesota and Washington, commodities obtained from poultry, farmed feathered game and wild game birds from those parts of the abovementioned States that the veterinary authorities of the United States of America have placed under restrictions should undergo at least treatment D in order to prevent the introduction of the HPAI virus into the Union. (7) In relation to these HPAI outbreaks regionalisation of the territory of the United States was also recognised by Commission Regulation (EC) No 798/2008 (6), as amended by Commission Implementing Regulation (EU) 2015/243 (7) and Commission Implementing Regulation (EU) 2015/342 (8) for imports of certain poultry commodities falling within the scope of that Regulation. (8) For reasons of consistency, the description of the territories in Part 1 of Annex II to Decision 2007/777/EC should refer to the regionalisation as described in column 3 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008 and be applicable for the time period defined in that Annex by the opening and closing dates in columns 6A and 6B. (9) Part 1 of Annex II to Decision 2007/777/EC should therefore be amended. (10) Decision 2007/777/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 March 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Implementing Decision (EU) 2015/252 of 13 February 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 52). (4) Commission Implementing Decision (EU) 2015/349 of 2 March 2015 amending Annex II to Decision 2007/777/EC as regards the entry for the United States in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (OJ L 60, 4.3.2015, p. 68). (5) Agreement between the European Community and the Government of the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, as approved on behalf of the European Community by Council Decision 1998/258/EC (OJ L 118, 21.4.1998, p. 1). (6) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (7) Commission Implementing Regulation (EU) 2015/243 of 13 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 5). (8) Commission Implementing Regulation (EU) 2015/342 of 2 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (OJ L 60, 4.3.2015, p. 31). ANNEX In Part 1 to Annex II to Decision 2007/777/EC the entry for the United States is replaced by the following: United States US 01/2015 Whole country US-1 01/2015 Whole country of the United States, excluding the area US-2. US-2 01/2015 The territories of the United States described under US-2 in column 3 in Part 1 of Annex I to Commission Regulation (EC) No 798/2008 (1). (1) The time period indicated by the closing and opening dates in columns 6A and 6B in Part 1 of Annex I to Regulation (EC) No 798/2008 (OJ L 226, 23.8.2008, p. 1) for the respective territories must be taken into account for imports under this Decision.